EXHIBIT 10.7

COMMERCIAL LEASE AGREEMENT

IN FUTURE STATE OF COMPLETION

Table of Contents

 

1.       IDENTIFICATION OF THE PARTIES    2   1.1.    LESSOR    2   1.2.   
LESSEE    3   1.3.    LEGAL CAPACITY    3 2.       CONSTRUCTION PERIOD    3  
2.1.    OUTLINE    3   2.2.    CONSTRUCTION AND WORKS COMPLETION    4   2.3.   
DOWN-PAYMENT    7 3.       COMMERCIAL LEASE    8   3.1.    COMMERCIAL LEASE
AGREEMENT - DURATION    8   3.2.    ASSIGNMENT – SUBLEASE    8   3.3.   
DESCRIPTION OF THE PROPERTIES    10   3.4.    INVENTORY OF FIXTURES – INTENDED
PURPOSE    11   3.5.    BASE RENT – UPDATING – ESCALATOR CLAUSE    12   3.6.   
ESCALATOR CLAUSE    12   3.7.    RENTAL CHARGES    13   3.8.    PAYMENTS    14  
3.9.    SECURITY DEPOSIT    14   3.10.    JOINT AND SEVERAL WARRANTY    15  
3.11.    GENERAL TERMS AND CONDITIONS    16   3.12.    TAXATION – VALUED ADDED
TAX    22   3.13.    LENIENCE    23   3.14.    TERMINATION CLAUSE    23   3.15.
   REGISTRATION    23   3.16.    DOMICILE    24

 

Page 1 of 24



--------------------------------------------------------------------------------

DEFINITIONS

For the purpose of simplification, certain terms shall take on a special meaning
in this Agreement.

 

  •   The term “Lessor” shall refer to the lessor or lessors

 

  •   The term “Lessee” shall refer to the lessee or lessees

It is hereby stipulated that the lessors and lessee, if they are more than one,
shall be jointly and severally liable amongst each other for fulfillment of
their obligations and without any need to recall this joint and several
liability. Furthermore, this joint and several liability also extends to their
successors in title and assigns, even if legally incapable, who shall be jointly
and severally liable if they are several.

 

  •   The term “Property” shall refer to the premises leased

 

  •   The term “Notification”, unless otherwise stipulated or provided by law or
regulation, shall refer to any notification which shall be duly served at the
domicile hereinafter designated, whether by extrajudicial deed, by registered
letter with return of postal receipt requested or delivered in person with a
receipt. Any notification by registered letter shall be ranked and dated on the
date of first presentation.

1. IDENTIFICATION OF THE PARTIES

1.1. LESSOR

SNC GROUPEMENT D’ETUDES ET DE SERVICES TECHNIQUES ET ECONOMIQUES (GESTEC), a
general partnership (“société en nom collectif”) under the laws of France, with
a capital of five hundred thousand French francs (500,000 FF) and with its head
office located at 143 avenue de Verdun, ISSY LES MOULINEAUX (92130) FRANCE;
filed with the Nanterre Trade and Companies Register under number 732 004 411;

Represented by its Manager, EIFFAGE CONSTRUCTION, a joint stock company
(“société anonyme”) under the laws of France, with a capital of eight hundred
and fifty-one million, three hundred and sixty-nine thousand, two hundred French
francs (851,369,200 FF), and with its head office located at 143 avenue de
Verdun, ISSY LES MOULINEAUX (92130) FRANCE; filed with the Nanterre Trade and
Companies Register under number 552 000 762;

In turn represented by Mr. Richard Bouvier, Chairman of the Board of Directors,
endowed with full powers according to law and the company’s article.

 

Page 2 of 24



--------------------------------------------------------------------------------

In turn represented by Mr. Hervé Thevenin, Program Director, duly empowered for
this purpose pursuant to a proxy by private deed dated 19 March 2001 and signed
in VELIZY-VILLACOUBLAY, a copy whereof remains hereto appended after acceptance
(Annex 1).

1.2. LESSEE

LEARNING TREE INTERNATIONAL., a joint stock company (“société anonyme”) under
the laws of France with a capital of one million French francs
(1,000,000 FF) and having its head office located at Espace Clichy, 68 rue de
Villeneuve, CLICHY 92587) FRANCE; filed with the Nanterre Trade and Companies
Register under number 311 263 107;

Represented by Mr. Yann Houdent, Chairman of the Board of Directors, who is
fully empowered according to law and the company’s articles.

1.3. LEGAL CAPACITY

The Parties to this Agreement certify, directly or through their
representatives, that there is no impediment preventing them from having full
capacity in view of the fulfillment of the commitments that they are to make.

2. CONSTRUCTION PERIOD

2.1. OUTLINE

1. Construction Project: GESTEC, the aforementioned company, is the owner of a
land located in CLICHY LA GARENNE (92), “ZAC des Terrains Citroën” (also known
as “Espace Clichy) entered in the land register as 78 rue de Villeneuve, rue P.
Dreyfus, 10 rue Olaf Palme et allée Van Gogh, section T no. 211p, 214 and 216
for a total cadastral surface area of three thousand, three hundred and seven
(3,307) square meters.

GESTEC is developing on this land a Building intended for mixed purposes with
activities and offices, known as “Le Capella” which shall include two stairwells
(A and B), with stairwell A at 84 rue de Villeneuve and stairwell B at 10 rue
Olaf Palme, and which shall be composed as follows:

 

  •   “Le Capella”

Above ground

 

  •   First floor and second floor: premises to be used for activities

 

  •   Third floor: premises to be used for offices

 

Page 3 of 24



--------------------------------------------------------------------------------

Basement

 

  •   87 parking spaces

2. Consistency and Characteristics of the Building: the consistency and
characteristics of this Building are based on the drawings, the specifications
notice and the documents that shall remain hereto appended after acceptance:

 

•    

   Drawings of the Building project:    (Annex 2 )

•

   Special Technical Specifications with their amendments:    (Annex 3 )

•

   Safety notice:    (Annex 4 )

•

   Schedule of surface areas:    (Annex 5 )

•

   Definition of surface areas:    (Annex 6 )

3. Administrative Authorizations: The erection of the abovementioned Building
has been authorized by building permit no. PC 092 024 97 0155 dated 13 November
1997. This building permit has been extended by one (1) year pursuant to a bylaw
dated 3 September 1999.

Furthermore, on-terrace cooling equipment shall be declared in keeping with the
law on listed installations and, in this respect, are subject to general
operating provisions.

4. Sale of the Building: The objective sought by GESTEC being to put the
abovementioned Building on the market, in full or in part, before or after
completion, the Parties expressly agree that, in the event of transfer of the
properties leased, the new owner shall automatically replace GESTEC in view of
all of the latter’s rights and obligations hereunder. Lessee shall be informed
of the transfer of the properties leased via Notification stating the date of
transfer as well as the new owner’s identity and address. This Notification
shall as of rights entail novation as per article 1271 of the French Civil Code
and full discharge of GESTEC with regard to lessee as expressly agreed upon by
Lessee.

5. Modification Works: At the request of Lessee, Lessor shall replace fixed
sashes located on the second and third floors of building B with French windows.

The cost of these modification works is set at a fixed price of three hundred
thousand French francs (300,000 FF) plus VAT. Lessee shall pay this amount to
Lessor in three equal installments of one hundred thousand French francs
(100,000 FF) plus VAT on the first (1st) day of May, the first (1st) day of
June, and the remaining balance after completion of these works as attested by
the main contractor for these works.

2.2. CONSTRUCTION AND WORKS COMPLETION

1. During Work in Progress: During construction works and in view of risks
inherent to any construction site, Lessee shall refrain from entering the
Building or said construction site without prior, express consent from Lessor.
Should Lessee obtain this consent, Lessee may go on site at its own risk and
shall be personally responsible for complying with all instructions, regarding
safety in particular, that may be imposed on Lessee by Lessor or by persons and
companies in charge of the construction site.

 

Page 4 of 24



--------------------------------------------------------------------------------

Lessee shall not make any request for administrative authorization concerning
the Building or the premises leased until after the effective date of the lease
and after the Statement of Works Completion has been filed with the City Hall.

2. Completion Deadline: Lessor notes that the Properties that are the subject of
this Lease shall be completed by and before 30 November 2001 at the latest.

Nevertheless, this deadline will be automatically increased by the number of
days late on account of an Act of God or on “legitimate grounds”. The occurrence
of any of these events as well as the time period during which works were
prevented shall be sufficiently acknowledged by an affidavit delivered by the
main contractor for the project and accepted by the Parties as an authoritative
source.

In view of the implementation of the foregoing provisions, “legitimate grounds”
are deemed to be causes such as bad weather as construed by work regulations on
building construction sites, strikes (whether general strikes or specific
strikes in the building sector or at a company involved in the construction
works or by one of its suppliers), receivership or court-order liquidation of a
company involved in the construction works or of one of its suppliers,
administrative or judicial order to suspend or to stop work, delays due to
public utilities or concessions, any accident on the construction site, or
disturbances caused by hostility, revolution, or natural disaster.

3. Definition of Completion - Allowances: The Parties agree that the properties
leased shall be deemed to be completed as construed under this Agreement, once
works have been carried out and after installation of equipments that are
indispensable for the use of said properties and that are specified in the
drawings and the technical descriptions indicated above and hereto appended.

In order to determine such completion, non-compliance shall not be taken into
account if these instances of non-compliance are immaterial. Similarly,
instances of bad workmanship that do not make the foregoing works or equipment
unsuitable for use shall not be taken into account.

Furthermore, it is hereby agreed that a five percent (5%) allowance will be
admitted with regards to the total surface area of the Property as well as the
vertical measurements indicated herein or in the documents hereto appended or
referenced.

Moreover, in the event that certain materials or equipment are for any reason
whatsoever impossible or difficult to obtain or to implement or may simply lead
to a disorder or delay, Lessor may replace such materials or equipment with
other similar materials or equipment that are at least equivalent in quality.

4. Acknowledgement of Completion - Principle: Completion shall be acknowledged
by a report drawn up by each Party and wherein Lessee may state any reserves
which will be approved of or contradicted by Lessor.

 

Page 5 of 24



--------------------------------------------------------------------------------

To this end, Lessor shall Notify or shall have Lessee Notified at least Seven
(7) calendar days in advance, of an invitation to be present on the construction
site at the date and time set in order to acknowledge the veracity of this
completion and to draw up the report thereon, with or without reserves. This
Notification shall be accompanied by a copy of the affidavit drawn up by the
main contractor in charge of the project and certifying completion of the
properties leased as construed in this Lease Agreement.

Should Lessee fail to respond to this invitation, Lessor shall have a Bailiff
draw up an inventory of fixtures for the Property and shall have this inventory
served to Lessee. In this event, Lessee shall be automatically deemed to have
acknowledged completion of the Property on the date stated in the completion
affidavit drawn up by the main contractor in charge of the project, and without
any other reserve as to the state thereof aside from reserves stemming from the
inventory of fixtures where appropriate.

5. Challenges pertaining to Completion: In the event that completion is
challenged, Lessor and Lessee shall abide by the opinion of an expert designated
by agreement between the Parties. Failing such an agreement, an expert shall be
appointed by the Court of First Instance at the request of the earliest
petitioner. The expert shall also be in charge of drawing up the list of any
reserves and, where appropriate, shall define the nature of works necessary for
lifting these reserves and the deadline for such works to be carried out.

In this event, the completion date shall be either the date stated on the
completion affidavit drawn up by the main contractor in charge of the project,
or the date at which completion was acknowledged by the expert, provide that
such expert has invalidated the decision taken by the main contractor in charge
of the project. The expert’s fees shall be borne by the Party whose claims were
declared unfounded.

6. Challenges pertaining to Reserves or Lifting of Reserves: In the event that
any reserve is challenged, Lessor and Lessee agree to abide by the opinion
stated by the main contractor in charge of the project. The main contractor
shall be called upon to determine whether or not the reserve(s) is (are) duly
challenged and, where applicable, shall define the nature of works necessary for
the reserve(s) to be lifted and the deadline for such works to be carried out.

This same procedure shall be applied in the event that the lifting of one or
more reserves is challenged, whether or not this (these) reserve(s) was (were)
challenged initially.

Fees for the main contractor in charge of the project shall be borne by the
Party whose claims were declared unfounded. In the event that both Parties’
claims are declared partly unfounded by the main contractor, the latter’s fees
shall be shared equally between the Parties.

7. Effective Date of the Lease: Acknowledgement of completion as specified above
shall be accepted to mean the delivery of the premises leased to Lessee and
shall be the effective date of the lease, as of right and without need of any
other formality.

 

Page 6 of 24



--------------------------------------------------------------------------------

This effective date of the lease shall take place regardless of whether
completion was acknowledged by report drawn up by each Party, acknowledged
reputedly, or acknowledged by expert opinion.

The completion report and, where applicable, the list of reserves stated therein
or, as the case may be, the inventory of fixtures drawn up by Bailiff or else
the report drawn up by the expert appointed, shall be construed as inventory of
fixtures under this Lease Agreement.

Notwithstanding, the Parties express agree that Lessee shall not be authorized
to occupy the premises unless it has fully paid up the amounts due to Lessor on
that date (first rent, provision for charges, security deposit), and produces
documentary evidence of having taken out the insurance policies for which it is
responsible.

8. Special Terms and Conditions: As of the date of possession, Lessee shall
allow access to its premises for GESTEC and its architect, technicians, and
companies, so as to enable performance of all works necessary to put the final
touches to the Building, lift reserves or so as to obtain the certificate of
conformity. In addition, and until the day the certificate of conformity is
obtained, Lessee shall not be entitled to directly or indirectly carry out any
works that might hinder the issuance of said certificate of conformity.

Since the Building may contain structures to be completed after the Property has
been completed, Lessee shall endure inconveniences and disturbances inherent to
finishing the construction work (circulation, parking, noise, miscellaneous
interventions, etc.) and waives the right of any recourse on this ground against
GESTEC and its companies.

2.3. DOWN-PAYMENT

Lessee hereby pays to Lessor a total of five hundred thousand French francs
(500,000 FF) as down-payment on the amounts that will be payable by Lessee upon
the effective date of the lease (first rent, security deposit, provision for
charges).

This payment shall be made by delivery of a check no. 16383

Account no. 100 372 67

Drawn on: BNP Levallois Front de Seine

 

Page 7 of 24



--------------------------------------------------------------------------------

3. COMMERCIAL LEASE

3.1. COMMERCIAL LEASE AGREEMENT - DURATION

In accordance with articles L.145-1 et al of the French Commercial Code, Lessor
grants a commercial lease on the premises described hereinbelow to Lessee who
accepts.

This lease is granted for nine (9) consecutive years starting from the
acknowledgment of completion of the Property, unless applicable laws or
regulations in this area or the termination clause set forth herein are invoked.

By way of exception to the provisions laid down in paragraph two of article
L.145-4 of the French Commercial Code, it is expressly stipulated that Lessee
shall not be entitled to give notice of departure upon expiration of the first
triennial period.

3.2. ASSIGNMENT – SUBLEASE

1. Assignment or Transfer of the Lease: Lessee shall not be entitled to assign
its right to this lease, including to the purchaser of its business or company,
without prior consent from Lessor in writing.

It is hereby stipulated that this prior consent shall be required for any
transfer of the lease in any form whatsoever and whether free of charge or for
due consideration.

The only exception to this need of consent applies to transactions specified in
paragraph two of article L.145-16 of the French Commercial Code, in which case
Lessee shall be nevertheless under an obligation to:

 

  •   Previously Notify Lessor, at least Fifteen (15) days in advance, of the
characteristics of the transaction contemplated

 

  •   After completion of the transaction, Notify Lessor via an original excerpt
of business registration for the companies concerned. This second Notification
must take place within at least Fifteen (15) days after the date of amending
entries filed with the Trade and Companies Register.

 

Page 8 of 24



--------------------------------------------------------------------------------

2. Sublease: Lessee shall not be entitled to sublease, in full or in part, the
premises under this Lease Agreement without prior consent from Lessor in
writing.

 

  a) By way of exception, LEARNING TREE INTERNATIONAL, and it alone, is hereby
authorized to sublease, only in part, to any company in which at least Seventy
percent (70%) of capital is held:

 

  •   either directly by LEARNING TREE INTERNATIONAL

 

  •   or by LEARNING TREE Inc., 6053 West Century Blvd., LOS ANGELES USA.

 

  b) Furthermore, in the event that LEARNING TREE INTERNATIONAL does not obtain
authorization to start operations in keeping with articles L.111-8-1 and
R.123-23 of the French Construction and Housing Code, albeit with statutory
limitations, within at least Six (6) months starting from the effective date of
the lease, Lessor shall allow LEARNING TREE INTERNATIONAL to sublease to any
person, merely in part and as an exceptional measure within the framework of the
provisions laid down in article L.145-5 of the French Commercial Code.

This commitment made by Lessor is nevertheless subject to the following terms
and conditions which shall all apply:

 

  •   LEARNING TREE INTERNATIONAL must give proof of having filed a full dossier
applying for authorization to start operations within One (1) month after the
effective date of the lease

 

  •   The operations contemplated by the sub-lessee under consideration must
comply with the administrative designation of the premises that are to be
subleased

 

  •   Lessor must approve these operations, being it specified that Lessor shall
not be entitled to refuse approval unless the operations contemplated may cause
disturbance to the other occupant of the Building

In this respect, the Parties expressly agree that the exception to the
contractual intended purpose of the premises as prescribed under this Lease
Agreement and which will result from approval by Lessor shall be strictly
limited in scope to the exceptional sublease specially authorized, and shall not
therefore call into question Lessee’s obligation to scrupulously abide by this
intended purpose.

The stipulations appearing above in paragraph (b) shall be null and void after
LEARNING TREE INTERNATIONAL has obtained the abovementioned authorization to
start operations, albeit with statutory limitations.

 

  c) The Parties expressly agree that it is their common intention for the
premises under this Lease Agreement to form an indivisible whole.

 

Page 9 of 24



--------------------------------------------------------------------------------

3. Procedure for Approval: In order to request approval by Lessor, Lessee shall
Notify Lessor of its intention to assign its lease or to sublease. This
Notification shall include a precise statement of the identity of the assignee
or sub-lessee contemplated, as well as the essential terms and conditions of the
operation contemplated.

Should Lessor fail to give an express reply within the month of this
Notification, approval shall be deemed to be refused.

4. Lessor’s Participation in the Deed: Any assignment or authorized sublease
shall be made by a deed in which Lessor shall be called upon to participate, at
least Fifteen (15) days in advance. Notice to participate shall be given to
Lessor via extrajudicial deed or registered letter with return of postal receipt
requested, accompanied by a full draft of the deed of assignment or sublease as
well as, where appropriate, the copy of documents to be appended thereto and
that are necessary for a proper understanding of said deed.

No assignment or sublease may be carried out unless Lessee gives proof that it
is up-to-date on payment of all amounts to Lessor.

Any assignment of the lease shall take the form of a notarized deed. Any
sublease shall take the form of either a notarized deed or a private agreement.

An official executory copy or, as the case may be, an original registered copy
must be provided to Lessor, at no expenses for Lessor, within the month
following the date of signature of the deed.

5. Joint and Several Obligations: Assignees and sub-lessees shall be jointly and
severally liable with Lessee for lease payments and fulfillment of the terms and
conditions of the lease. Lessee shall remain jointly and severally liable with
its successor and all subsequent successors for lease payments and fulfillment
of the terms and conditions of the lease.

All persons who successively become lease assignees or sub-lessees shall remain
obligated to Lessor, with jointly and several liability amongst each other and
with Lessee, as regards lease payments and fulfillment of the terms and
conditions of the lease throughout the duration thereof, even if such persons
have assigned their rights and are no longer on the premises.

3.3. DESCRIPTION OF THE PROPERTIES

In a Building intended for mixed purposes with activities and offices, known as
“Le Capella”, located in CLICHY LA GARENNE (92), “ZAC des Terrains Citroën”
(also known as “Espace Clichy), lot A5 in the ZAC1 and more particularly at 10
rue Olaf Palme (postal address):

 

  •   Outside: exclusive enjoyment of the part of the access courtyard, covering
a surface area of approximately 100 square meters and which shall contain at
least three parking spaces, with two spaces for disabled persons, featured under
the green box in the drawing mentioned below and hereto appended.

 

--------------------------------------------------------------------------------

1 Translator’s note: “ZAC” is a mixed development zone in France.

 

Page 10 of 24



--------------------------------------------------------------------------------

  •   In the basement: Nineteen (19) parking spaces, including one controlled
parking space no. 37 to 46, 81 to 89

 

  •   On the first floor of stairwell B: ESPACE 1, to be used for activities
with corresponding washroom facilities

 

  •   On the second floor of stairwell B: ESPACES 1 and 1, to be used for
activities, with stair landing and corresponding washroom facilities

These premises on the first and second floor, covering a “usable floor area” of
approximately 1,934 square meters for a “Lease Surface Area” of 1,994 square
meters, are outlined in the yellow box in drawings nos. 3B and 4B dated
1 March 2001 and that are mentioned above and hereto appended.

Lessor and authorized personnel shall have access to common premises and
technical facilities even if located in the spaces leased.

3.4. INVENTORY OF FIXTURES – INTENDED PURPOSE

1. Lessee shall take possession of the premises leased “as is” on the effective
date of the lease, without being entitled to require Lessor to carry out any
repair, transformation or rehabilitation, except for foregoing provisions
allowing Lessee to state reserves, which may be accepted or contradicted by
Lessor, upon acknowledgement of completion of the Property.

As stated above, the completion report and, where applicable, the list of
reserves stated therein or, as the case may be, the inventory of fixtures drawn
up by Bailiff or else the report drawn up by the expert appointed, shall be
construed as inventory of fixtures under this Lease Agreement.

2. Lessee shall, at its own expense at risk, see to the obtainment of any
authorization, the carrying-out of any work or equipment, the payment of all
taxes, duties, royalties or rights whatsoever in connection with the activity
defined above and in relation to the occupancy of the premises leased.

Subject to this reserve, Lessee shall use the premises leased exclusively for
setting up “ongoing training” in compliance with the intended purpose as regards
activities on the premises leased.

3. Lessor does not grant any exclusive right and retains the right to personally
exploit or to lease out any other premise, including within the same building,
for any activity even if it is similar or identical.

 

Page 11 of 24



--------------------------------------------------------------------------------

By was of exception, Lessor shall not lease out any other premises appurtenant
to the same Building to any company whose main business is adult training
designed for computer specialists. This commitment is made to LEARNING TREE
INTERNATIONAL exclusively. As a result, this commitment shall become null and
void if LEARNING TREE INTERNATIONAL is no longer Lessee or occupant of the
premises under this Lease Agreement.

3.5. BASE RENT – UPDATING – ESCALATOR CLAUSE

1. Base Rent: The lease is entered into in consideration of an annual base rent
of two million, one hundred and fifty-one thousand French francs (2,151,000 FF)
exclusive of tax.

2. Updating: On the effective date of the lease, the base rent defined above
shall be updated in view of changes in the national building construction index
for all trades, referred to as BT 01. The base index shall be the last index
published on the date of signature hereof, i.e. the index for the month of
December 2000 and which is set at 584.5. The calculation index shall be
determined so that the index variation period is no longer than the time period
lapsing between the date of signature hereof and the effective date of the
lease.

3. Periodicity: Rent shall be payable, excluding VAT, per calendar quarter and
in advance, in four equal installments on the first (1st) day of March, the
first (1st) day of June, the first (1st) day of September, and the first
(1st) day of December of each year.

3.6. ESCALATOR CLAUSE

By way of exception to the provisions laid down in article L.145-38 of the
French Commercial Code, the annual rent shall be automatically revised without
any formality on the first (1st) of January of each year, based on variations in
the national construction cost index published by the French National Institute
for Statistical and Economic Studies (INSEE)

For the first revision, the base index shall be the last index published on the
effective date of the lease and the calculation index shall be determined so
that the index variation period is no longer than the time period lapsing
between the effective date of the lease and the date of revision.

For subsequent revisions, carried out based on applicable rents at the time, the
base index shall be the calculation index used for the previous revision and the
calculation index shall be that applicable for the quarter one year later.

In the event that the revision index is not published on the date when it is
normally published, automatic revision will nevertheless be carried out
provisionally, calculated based on the last index published and to be
retroactively adjusted once the index in abeyance has been published.

 

Page 12 of 24



--------------------------------------------------------------------------------

In the event that the index chosen is no longer published or ceases to exist
before expiration of the lease, the Parties shall apply the replaced index by
using the necessary link factor. If there is no substitution index or link
factor, the replacement index shall be determined by agreement between the
Parties, failing which the replacement index shall be set by an expert appointed
by the Court of First Instance at the behest of the earliest petitioner. The
expert’s decision shall be final and without recourse, and the expert’s fees
shall be paid by Lessee.

3.7. RENTAL CHARGES

1. Definition of Charges: In addition to rent, Lessee shall refund Lessor for:

 

  •   All charges and expenses in connection with the premises leased as well as
common elements and structures

As the only exception, Lessee shall not be liable for charges in connection with
“major repair” works as per article 606 of the French Civil Code

Thus, Lessee shall in particular refund building insurance polices as well as
fees and expenses for Lessor’s manager (nevertheless, these fees and expenses
shall not exceed 2.5 percent ex-tax of the annual rent ex-tax)

 

  •   All levies, taxes and duties of any nature, existing at present or in
future, in connection with the premises leased and their occupancy.

All the above with no exception.

Thus, Lessee shall in particular refund the annual tax on office premises
(article 231 ter. of the French General Code of Taxation), property tax,
household waste removal tax, and street sweeping tax.

2. Provision for Charges: Refunding the charges defined above shall give rise to
payment of a quarterly provision maturing at the same time as each rental term.

Furthermore, Lessee shall pay to Lessor any additional provision that may become
necessary during the course of the year, in view of paying specific charges
incumbent upon said Lessee. Nonetheless, these additional provisions may be
called for only upon presentation of evidence that provisions already collected
are insufficient. Subject to this reserve, these provisions must be paid within
ten (10) days after Notification by Lessor.

All charges shall be apportioned according to the rules set in the note appended
in Annex 8 and shall be adjusted each year. On the occasion of such adjustments,
Lessee may take cognizance of documentary evidence at the domicile of Lessor or
its agent.

 

Page 13 of 24



--------------------------------------------------------------------------------

The quarterly amount of the provision for charges is initially set at one
hundred and eighty-four thousand and fifty-three French francs (184,053 FF).
This amount shall be adjusted each year based on expenditures in the previous
year, with the new quarterly provision being then equal to one quarter of
expenditures for the previous year plus ten percent (10%).

In addition to these charges, Lessee shall refund Lessor, within ten (10) days
after Notification by Lessor, for the cost of extrajudicial deeds, legal costs
and other expenses incurred due to ascertained breaches of the charges, terms
and conditions hereunder by Lessee.

3.8. PAYMENTS

1. Place of Payment: All payments shall be made directly to Lessor or to its
agent by transfer to an account designated to Lessee or else to Lessor’s
domicile.

2. Lateness Penalty: Without prejudice to the provisions under the “Termination
Clause” and without this stipulation entailing any consent to any time extension
for payment, all instances of late payment in excess of seven (7) days shall –
automatically and without need of any formal notice in advance – give rise to a
monthly penalty calculated based on the applicable legal interest rate plus
eight hundred (800) base points; it is hereby specified that each month started
shall be counted in full (i.e., taking the year 2000 as an example, a penalty of
10.74 percent annually given a legal interest rate of 2.74 percent)

3. First Payment: The first payment shall be made on the effective date of the
lease and shall exceptionally include rent and the provision for charges
applicable to the period between this effective date and the last day of the
calendar quarter in question.

3.9. SECURITY DEPOSIT

1. In order to guarantee fulfillment of all obligations of all sorts resulting
from this Lease Agreement and incumbent upon Lessee, the latter shall on the
effective date of the lease provide Lessor with a security deposit representing
three (3) months of rent and amounting to five hundred and thirty-seven
thousand, seven hundred and fifty French francs (537,700 FF).

This security deposit shall be adjusted with each variation in rent,
automatically and without need of any formality whatsoever, so as to constantly
account for three (3) months of rent.

2. This security deposit shall be delivered to Lessor as a security, in
accordance with article 2071 et seq. of the French Civil Code, and shall not
bear interest.

 

Page 14 of 24



--------------------------------------------------------------------------------

Lessor shall keep the security deposit until expiration of the lease and until
Lessee has given proof of having fully complied with its obligations with
special regard to the payment of rent and charges as well as taxes and duties
for which the owner may be held liable although due to be paid by Lessee.
Subject to this reserve, the security deposit shall be returned to Lessee within
six (6) months after expiration of the lease and actual vacation of the
premises, less any amounts owing to Lessor on account of the provisions laid
down in the Lease.

In the event of termination of the lease with Lessor being the aggrieved party
(pursuant to the Termination Clause or on any other grounds), the security
deposit shall be vested in Lessor as a penalty clause, without prejudice to the
payment of any other amount due to Lessor and without prejudice to the exercise
of Lessor’s rights and actions.

3.10. JOINT AND SEVERAL WARRANTY

1. Warranty: Separate from the security deposit, Lessee shall provide Lessor
with a joint and several warranty from a Bank or financial institution that is
reputed to be solvent and has an establishment in France.

This warranty, which must conform to the model hereto appended after acceptance
(Annex 7), shall be delivered to Lessor within one (1) month after signature of
this Agreement.

Should Lessee fail to provide this warranty within the deadline agreed upon,
Lessor may choose to rescind this Agreement as of right and without any need to
give formal notice. In this event, the down-payment made by Lessee shall be
fully vested in Lessor as an initial compensation for damages sustained, without
prejudice to any additional compensatory damages.

2. Warranty Duration: This warranty shall be granted and come into effect
starting from the effective date of this lease and for an initial period of one
(1) year. After this initial period, the warranty shall continue by tacit
renewal and for periods of one (1) year.

This warranty can be revoked only for the term of one of the periods referred to
above and by notification given to Lessee as well as Lessor by the warrantor, at
least three (3) months in advance, stating the intention to terminate said
warranty.

Within two (2) months after such notification given by the warrantor to Lessee,
the latter must provide Lessor with a similar warranty as of right and without
need for any further formality. This provision shall also apply in the event of
extinguishment of said warranty for whatever reason, with the new warranty then
being required within two (2) months after this extinguishment.

 

Page 15 of 24



--------------------------------------------------------------------------------

3.11. GENERAL TERMS AND CONDITIONS

POSSESSION – FURNISHING THE PREMISES – OPERATION

1. Lessee shall take possession of the premises in all due diligence and in
keeping with their intended purpose. In particular, Lessee shall abide by joint
ownership rules applicable to the building (if any) as well as any addition or
amendment Notified therefore by Lessor. Similarly, Lessee shall comply with any
decision adopted by the property administrators at general meetings and bearing
on the terms and conditions of enjoyment of the building.

Lessee shall not act in such a manner or allow actions that might disturb the
other occupants of the building or neighbors.

Lessee shall not make floorings bear a greater load than that stated in the
specifications notice mentioned above and hereto appended.

Lessee shall immediately inform Lessor and Notify such of any damages that have
occurred as well as of any disorders that have been revealed.

Lessee shall be personally liable for any direct or indirect damage and for any
damage occurring pursuant to non-fulfillment of the foregoing obligations.

2. In order to ensure the full effect of Lessor’s lien under article 2102-1 of
the French Civil Code, Lessee shall keep the premises leased furnished with
equipment, goods and furniture so as to warrant the payment of rent and charges
as well as the fulfillment of all terms and conditions under this Lease.

3. Lessee shall personally occupy the premises leased.

MAINTENANCE - REPAIRS

1. Lessee shall carry out all repairs and rehabilitation work as well as all
replacements that may become necessary.

This obligation applies both to the premises leased and their accessories and
equipment of whatever nature. This obligation is incumbent upon Lessee, even if
such works are required on account of an Act of God or wear and tear.

Lessee shall take out a maintenance contract with full coverage on-site for
parts and labor, bearing on all technical equipment for private use and located
on the premises leased or of which Lessee has exclusive enjoyment.

Lessee shall also subscribe to a “fire prevention and fire-fighting” policy with
a body approved by the plenary meeting of fire insurance companies.

Lessor shall be merely under an obligation to ensure “major repairs” in keeping
with article 606 of the French Civil Code.

 

Page 16 of 24



--------------------------------------------------------------------------------

2. The Parties expressly agree that Lessee shall also be obliged to keep the
premises in a condition befitting the purpose for which they were leased. In
this respect, Lessee shall, in particular, have a duty to ensure any diagnoses
and checks and to carry out any works imposed by law or by the administrative
authority so that the premises leased are in compliance with regulations if they
were to be amended during the course of the lease.

3. Lessee shall be liable for any damage that might occur on account of
non-fulfillment of its obligation to carry out repairs and maintenance. Lessee
shall also be liable for any degradation caused thereby or even caused by a
third party.

4. The Parties expressly agree that if Lessee is kept on the premises in
application of the provisions under article L.145-28 of the French Commercial
Code, Lessee shall not be entitled to require Lessor to carry out any repairs on
the premises leased or on the building of which they are a part.

TRADE SIGNS – CHANGES - IMPROVEMENTS

1. Unless consent is given by Lessor in writing, Lessee shall not be allowed to
make any installation whether outside (trade sign, verandas, awnings, canopies,
etc.) or inside. Similarly, Lessee shall not be entitled to any construction, or
to drill any walls, partition or flooring, nor make any change in layout.

In order to request such consent, Lessee must first provide Lessor with the cost
estimate and drawings of the works contemplated.

Notwithstanding consent granted by Lessor, Lessee shall personally see to the
prior obtainment of any necessary authorization. Furthermore, Lessee shall be
sole liable for damages caused by the conduct of said works or by their
existence.

Works or installations thus authorized shall be carried out at Lessee’s sole
expense and risk and, at Lessor’s discretion, under supervision by the main
contractor and the latter’s control office where appropriate, with the main
contractor’s fees being borne by Lessee.

Lessor retains the right to request that the premises be restored in their
initial state and at Lessee’s expense upon expiration of the lease. In this
event, restoration works shall be carried out under the same terms and
conditions as above.

2. Upon expiration of the lease at whatever period and by whatever means, works,
improvements and permanently installed facilities (including all equipment)
carried out by Lessee, whether or not authorized by Lessor, shall remain the
property of Lessor without any indemnity whatsoever due by Lessor, unless the
latter demands restoration in their initial state as specified above.

Unless Lessor gives prior consent in writing, Lessee shall not be entitled to
remove works, improvements and installations carried out thereby, since such
works, improvements and installations are incorporated in the building following
their execution.

 

Page 17 of 24



--------------------------------------------------------------------------------

3. Lessee is hereby authorized to carry out, on the premises leased, the works
listed below and more extensively defined by the drawings and the description
that shall remain hereto appended after acceptance (Annex 9):

 

Description

   Refurbishment • Heavy construction   

Construction of an opening between the first floor and the terrace for various
extractions

   Impossible

Modification to terrace bases

   Impossible

Creation of a fire-wall and fire-resistive sheathing

   Impossible • Façades   

Modification of fixed sashes for opening

   Impossible • Water-tightness   

Water-tightness connectors for the various outlets on roofing

   Impossible • Partitioning   

Full redesign of layout of the premises

   Possible • Air-conditioning   

Modification of the cooling system based on the new calculation of capacity and
rescaling ceiling heaters on the 2nd floor

   Impossible • Ventilation   

Modification to the air-cooling units and extractors based on the new
calculation of personnel

   Impossible • Plumbing   

Interior fitting of a kitchen and coffee bars

   Impossible • Electricity   

Redistribution of lighting fixtures based on the new layout on the premises

   Possible

Redistribution of electrical outlets in the elevated flooring

   Possible

Modification of power output as needed

   Possible • Suspended Ceiling   

Modification of suspended ceiling for the new layout of the premises

   Impossible • Elevated Flooring   

Replacement of elevated flooring slabs with computer type slabs

   Possible • Carpeting   

Removal of carpet tiles in classrooms

   Possible • Painting   

Painting, especially on the first floor

   Impossible • Kitchen   

Construction of an assembly cooking unit with preparation of cold food, grill,
deep fryer

   Possible

Moreover, regarding the works listed above and for which “Impossible” is
specified under the “Refurbishment” heading, as an exception to the foregoing
provisions, Lessee is exempted from restoring the premises to their initial
state upon expiration of the lease.

 

Page 18 of 24



--------------------------------------------------------------------------------

It is hereby recalled that Lessee shall not make any request for administrative
authorization concerning the Building or the premises leased until after the
effective date of the lease and after the Statement of Works Completion has been
filed with the City Hall.

Furthermore, Lessee shall provide Lessor with a copy of its requests for
authorization within five (5) days after such requests have been made.

The Parties hereby agree that Lessee shall not be entitled to have the
aforementioned works carried out until it has given Lessor proof of having taken
out the necessary insurance policies, and especially a “construction damage”
insurance cover.

Lastly, it is expressly stipulated that Lessee shall not be entitled, within the
framework of its requests for authorizations, to make plans for more than 230
persons on the premises under this Lease Agreement. As a result:

 

•

   First floor:    (60 persons)

•

   Second floor:    (170 persons)

In pursuance, the possibility of catering to 70 persons must be reserved for the
third floor of the building.

TAXES – CONSUMPTIONS - REGULATIONS

1. Lessee shall pay all levies, taxes, royalties and duties whatsoever for which
Lessee is or shall be liable, as well as levies, taxes, royalties and duties in
connection with the activity conducted on the premises leased or bearing on said
premises and for which the owners may be held liable for Lessee in any capacity
whatsoever.

Lessee shall give proof of having paid such taxes upon request by Lessor as well
as upon expiration of the lease and before removing any furniture, equipment or
goods.

2. Lessee shall subscribe to and directly settle all consumptions that may ensue
from individual subscriptions so that Lessor shall be held harmless at all times
in this respect.

3. Lessee shall abide by all laws and regulations. In particular, Lessee shall
bear all costs levied by the city or policy or for sanitary regulations, road
maintenance, public health, hygiene, and all other levies incumbent upon
lessees, so that Lessor shall be held harmless in this respect.

INSURANCE

1. Lessee’s insurance: Lessee shall take out insurance, with an insurance
company that is reputed to be solvent, for the risks stemming from its activity
and covering risks of fire affecting its furniture, equipment, and goods,
tenant’s risk, recovery by neighbors, damage caused by water, explosion, plate
glass risk and all other risks in general.

 

Page 19 of 24



--------------------------------------------------------------------------------

Lessee shall personally handle, at its expense and risk, and with Lessor being
held entirely harmless, all claims made by the other occupants of the building,
neighbors or third parties, especially concerning noise, odors, heat or
vibrations caused by Lessee or Lessee’s devices.

Lessee shall personally handle any damage caused to the premises leased and any
disturbance of enjoyment caused by the other occupants of the building,
neighbors and/or third parties, and shall take action directly against the
perpetrators of such disturbances with Lessor being held entirely harmless in
this respect.

Lessee shall maintain these insurance policies throughout the duration of the
lease and shall give proof of having paid all premiums every first (1st) of
January as well as upon request by Lessor.

2. Lessor’s insurance: Lessor shall take out insurance covering the consequences
of civil liability charges that may be brought against it in its capacity as
Lessor. Furthermore, Lessor shall insure the entire real estate unit at
“reconstruction cost”, covering risks of fire, explosion, storm, hurricane,
cyclone, water damage, falling aircraft insurance, without this list being
restrictive; this insurance must be taken out with one or more insurance
companies reputed to be solvent and must be maintained throughout the duration
of the lease.

3. Waiver of recourse: Lessor waives and pledges to have its insurers waive any
recourse against Lessee or its insurers, except in the event of malicious
intent. In turn, Lessee waives and pledges to have its insurers waive any
recourse against Lessor or its insurers, except in the event of malicious
intent.

WORKS CARRIED OUT BY LESSOR – INSPECTION OF PREMISES

1. Lessee shall allow Lessor (or the joint owners association if the building is
in co-ownership), without being entitled to claim any indemnity, interruption or
decrease in rent, to carry out – on the premises leased on in the building of
which they are a part – all works that Lessor considers useful, regardless of
the scope and duration even if in excess of forty (40) days. In particular,
Lessee shall allow cleaning of the façade, which may involve moving Lessee’s
trade signs at its expense.

Prior to carrying out such works, Lessor shall contact Lessee and shall endeavor
to see to it that the performance of such works causes limited disturbance to
Lessee, especially in terms of noise.

2. Lessee shall allow Lessor and any person it has empowered for this purpose,
to inspect the premises leased in order to take stock of the condition thereof
whenever Lessor sees fit. Aside from cases of emergency, Lessor shall inform
Lessee at least twenty-four (24) hours in advance.

 

Page 20 of 24



--------------------------------------------------------------------------------

In the event that the premises are sold, or within six (6) months prior to the
expiration of the lease, Lessee must allow inspection of the premises by any
persons carrying an authorization by Lessor. These inspections visits are
allowed only on working days and only between 9 a.m. and 8 p.m.

HANDING OVER THE KEYS

Lessee shall hand over the keys to the premises as well as, where applicable,
the keys to the building, once Lessee has moved and regardless of the date
thereof and even if such date is prior to the end of the lease.

Lessee shall return the premises leased in perfect condition or, failing this,
shall pay to Lessor the cost of works required to restore the premises to
perfect condition.

To this end, a preliminary inventory of fixtures shall be carried out by both
Parties or by Bailiff, at Lessee’s expense but at Lessor’s initiative, at least
one (1) month prior to expiration of the lease, with Lessee being duly convened
via registered letter with acknowledgement of receipt.

This preliminary inventory of premises shall include the statement of repairs to
be carried out and that are incumbent upon Lessee. Within eight (8) calendar
days after Notification of the cost estimates drawn up either by an engineering
and design firm or by companies approved of by Lessor, Lessee shall either pay
the amounts directly to Lessor or else have said repairs carried out forthwith
by any company of its choosing, provided that said company has been previously
approved of by Lessor.

Upon actual departure by Lessee, a second inventory of fixtures shall be drawn
up by both Parties, under the same terms and condition as the first inventory of
fixtures, so as to take stock of the repairs incumbent upon Lessee. In the event
of noncompliance and starting from the date of expiration of the lease, Lessee
shall be liable, as of right, for payment of a daily indemnity equal to two
(2) days of the last rent, including all current taxes and charges, all long as
is necessary for this refurbishment.

Should Lessee remain on the premises even though the lease has expired, save for
implementation of article L.145-28 of the French Commercial Code, Lessee shall
pay to Lessor an occupancy indemnity equal to three (3) times the last
applicable rent, without this stipulation entailing any consent to a time
extension and notwithstanding Lessor’s right to claim redress for damages
actually sustained.

Acceptance of the keys by Lessor shall not affect its right to recover from the
tenant any amount for which tenant may be liable according to law, customs and
the stipulations in the Lease Agreement.

 

Page 21 of 24



--------------------------------------------------------------------------------

DISTURBANCE

1. In the event that the building of which the premises leased are a part should
be demolished or destroyed, whether in full or in part, the lease would be
annulled as of right and without any indemnity due by either Party. The same
applies in the event of expropriation in the public interest.

2. In the event of interruption of service for the various facilities on the
premises, for whatever reason and regardless of duration, Lessee shall not be
entitled to claim any indemnity from Lessor who must nonetheless take all
necessary steps to limit this interruption as far as possible unless Lessor can
put a stop to this interruption.

Lessor retains the right to suspend, for maintenance purposes, the supply of all
sources of energy or fluids and, more generally, all services or supplies in
connection with the premises leased or common areas. Except in cases of
emergency, Lessor shall inform Lessee thereof at least forty-eight (48) hours in
advance.

3. Lessor provides no warranty to Lessee in the following instances:

 

  •   In the event of theft or other misdemeanors and, in general, any de facto
or de jure disturbances, by any person other than itself, whether or not this
person is a third party

 

  •   In the event of accidents caused by the installation of said services on
the premises leased

 

  •   In the event of any hidden or patent defect or fault in the thing leased
or its appurtenances, preventing or impairing its use; or in the event of
damages caused to the premises leased or to objects and goods located therein,
as a result of leakage, infiltrations, humidity, or sewer backups.

3.12. TAXATION – VALUED ADDED TAX

The lease is exempted from registration formalities by virtue of article 637 of
the French General Code of Taxation, and also article 245 in annex III and
article 60 in annex IV of said General Code of Taxation.

Lessor represents and warrants that is wishes to be subject to value added tax
as prescribed by article 260-2e of the French General Code of Taxation, and in
keeping with the terms and conditions set forth in articles 193 and 195 of annex
II of said Code. Lessor shall file with the relevant tax authorities, within
fifteen (15) days after the effective date of this lease, the statement
prescribed by article 286, paragraphs 1 and 2 of the French General Code of
Taxation.

 

Page 22 of 24



--------------------------------------------------------------------------------

3.13. LENIENCE

Under no circumstance shall any lenience granted with regards to the terms and
conditions of this lease, however frequent or lasting, be considered as an
alteration or cancellation of these terms and conditions.

3.14. TERMINATION CLAUSE

Should Lessee fail to abide by applicable laws or regulations or fail to fulfill
a single obligation or any terms and condition of this Lease Agreement and, in
particular, fail to pay a single term of rent exactly at due date, this Lease
Agreement shall be terminated as of right by Lessor as it sees fit, one
(1) month after serving, to no avail, a mere order to pay containing a statement
by Lessor of its intention to avail itself of this clause and mentioning this
deadline.

As prescribed above, In the event of termination of this Lease with Lessor being
the aggrieved party, the security deposit as well as rents paid in advance shall
be vested in Lessor, without prejudice to the payment of rents due and any other
amounts pursuant to the exercise of Lessor’s rights and actions for compensatory
damages.

The foregoing termination clause shall apply should Lessee fail to scrupulously
fulfill its obligations if Lessee is kept on the premises in application of
article L.145-28 of the French Commercial Code.

3.15. REGISTRATION

In order to ensure the full effect of Lessor’s lien in accordance with article
2102-1 of the French Civil Code, Lessor retains the right, if it so chooses, to
have this Lease Agreement registered at Lessee’s expenses.

To this end and acting in their common interest, the Parties bestow full powers
upon any bearer of an original copy hereof.

 

Page 23 of 24



--------------------------------------------------------------------------------

3.16. DOMICILE

In view of the performance of this Agreement and any amendments thereto, the
Parties’ domicile shall be the following:

 

  •   The Lessor’s domicile is 3 avenue Maurane-Saulnier, VELIZY-VILLACOUBLAY
(78141), FRANCE

 

  •   The Lessee’s current domicile is at its head office and on the premises
leased starting from the effective date of the lease

oo0oo

Drawn up on 17 pages2 and in three (3) original copies, of which one copy for
registration purposes where applicable and with one copy for each Party who so
acknowledges.

Done in Clichy, on 26 March 2001

 

THE LESSOR   THE LESSEE (Read and approved)   (Read and approved) (Signature and
company stamp)   (Signature and company stamp)

 

--------------------------------------------------------------------------------

2 Translator’s note: seventeen pages in the original French-language version.

 

Page 24 of 24